Citation Nr: 0637288	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the forehead.

2.  Entitlement to an effective date prior to January 9, 
2002, for the grant of service connection for type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003 
and January 2004 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Jackson, 
Mississippi.  

The January 2004 rating decision granted service connection 
for type II diabetes mellitus, effective from January 9, 
2003.  A February 2006 rating decision granted an earlier 
effective date of January 9, 2002 for the award of service 
connection for the diabetes mellitus.

This appeal was remanded by the Board for additional actions 
in December 2005; the requested development is now complete 
and this matter is again before the Board for appellate 
review.

It appears the veteran has filed an increased rating claim 
for his service-connected diabetes mellitus via June 2005 
correspondence.  The Board refers this matter for appropriate 
action.


FINDINGS OF FACT

1.  Competent, probative medical evidence does not reveal a 
current, chronic disability as the result of or medically 
attributed to a forehead wound.

2.  Competent medical evidence shows the veteran was 
diagnosed with diabetes mellitus in December 1993 while a 
service connection claim was received on August 23, 1996.  




CONCLUSIONS OF LAW

1.  Residuals of an injury to the forehead were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The requirements for an effective date of August 23, 
1996, for the grant of service connection for type II 
diabetes mellitus are met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of this claim, VA satisfied its 
duty to notify by means of letters from the AOJ to the 
appellant in January and February 2003.  The letters informed 
the appellant of what evidence was required to substantiate a 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  Such notice did not inform 
the veteran as to the rating criteria for the claimed 
disability, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, as the service 
connection claim decided herein denies the benefit sought, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

As for earlier effective date claim, because the January 2004 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the 
January 2004 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the assigned effective date triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The December 2005 statement of the case and March 2006 
supplemental statements of the case set forth the relevant 
statutory and regulatory criteria for the appellant's earlier 
effective date claim.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
an earlier effective date for the service-connected 
disability at issue.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter requested the veteran 
either authorize VA to obtain evidence on his behalf or 
submit the evidence.  See also December 2005 and March 2006 
correspondence (veteran indicating he wants his appeal 
forwarded to the Board and that he has no additional evidence 
to submit).  Under these circumstances, the Board is 
satisfied the appellant has been adequately informed of the 
need to submit relevant evidence in his possession.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
post-service VA and private treatment records as well as a 
letter from a private physician.  The veteran was afforded a 
VA general medical examination in October 2003.  As he has 
not submitted competent medical evidence of a current 
disability in connection with his service connection claim, 
additional VA examination is not in order.  See Charles v. 
Principi, 16 Vet. App. 370, 375 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As for his earlier 
effective date claim, the medical evidence is not 
determinative (the result is instead determined by when a 
claim was filed), and, as such, a VA medical examination 
and/or opinion has not been obtained.  Id.  The veteran was 
informed via letter in April 2003 that efforts to obtain 
evidence on his behalf were unsuccessful; earlier records 
from the identified private medical provider had previously 
been requested and are of record.

The claims file contains the veteran's statements in support 
of his appeal.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, medical records which note the veteran's 
declarations relating a post-service cyst to his military 
service without additional medical comment are not competent 
medical evidence as to the etiology of his current back 
condition.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Here, the veteran claims that while in service he received a 
shrapnel wound.  While the veteran alleges combat involvement 
via August 2003 correspondence, his DD Form 214 does not 
notate the receipt of medals or decorations indicative of 
combat with the enemy.  While he did have service in the 
Republic of Vietnam during the Vietnam Era, merely serving in 
a combat zone is not the same as engaging in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  As such, the evidentiary 
standards for combat veterans are not for application in the 
instant case.

The veteran asserts that while in the Republic of Vietnam he 
received a shrapnel wound to the forehead.  In January 2003 
correspondence he indicated this occurred his first day in 
Vietnam (which would have been in November 1969) while in 
later correspondence he indicates he was hit during a 
Christmas cease-fire.  See January 2006 correspondence.  His 
service medical records do not reference any such injury.  
Instead of a shrapnel wound, an April 1971 service medical 
record reflects that the veteran complained of splitting 
headaches for the preceding four to five weeks with an onset 
with noise (he was working with or near jack hammers).  The 
veteran stated that his headaches had first begun after he 
was hit in the head with a piece of cable when stationed in 
the Republic of Vietnam (service which occurred from November 
1969 to October 1970).  While there is no record of the 
earlier head injury, the April 1971 reference lends credence 
to the veteran's current statements of a head injury.  
However, his statements regarding a shrapnel wound, which is 
not supported by the record and he gave conflicting accounts 
as to the date of occurrence, are not credible.

Regardless of what occurred in service, a claimant must still 
show the existence of a present disability when seeking 
compensation.  See Shedden v. Principi, 391 F.3d 1163, 1167 
(2004).  Here, the evidence of record shows a sebaceous cyst 
was excised from the veteran's forehead in April 1982 and a 
piece of metal was found.  See private treatment record and 
January 2004 letter from private physician.  However, a 
review of the current competent medical evidence of record 
fails to show the veteran currently suffers from a chronic 
disability involving the forehead or skin.  Absent competent, 
probative medical evidence of current chronic disability, a 
prerequisite in service connection claims, the veteran's 
claims of entitlement to service connection for residuals of 
an injury to the forehead must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Earlier Effective Date Claim

The veteran has argued that he is entitled to an earlier 
effective date for the grant of service connection for type 
II diabetes mellitus.  Service connection was granted on a 
presumptive basis based on his service in the Republic of 
Vietnam during the Vietnam Era.  See January 2004 rating 
decision.  A February 2006 rating decision granted an earlier 
effective date of January 9, 2002 for the diabetes.  The 
effective date for a claim based on presumptive service 
connection is the date entitlement arose if the claim was 
received within one year after separation from active duty.  
38 C.F.R. § 3.400(b)(2)(ii) (2006).  Otherwise, the effective 
date is either the date the claim is received or the date 
entitlement arose, whichever is later.  Id.  Here, the 
effective date of January 9, 2002, was assigned under 
38 C.F.R. § 3.114 as this was one year prior to the date his 
service connection claim was received on January 9, 2003.  
See February 2006 rating decision.  As such, this would 
appear to be the date entitlement to service connection arose 
and, as a consequence, the proper date of effective date for 
the grant of service connection.

However, the Board has also considered whether the veteran 
would be entitled to an earlier effective date under the 
final stipulation and order in Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), and the specific guidance provided in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II") (describing the Stipulation and Order setting 
forth VA's ongoing responsibilities for further rulemaking 
and disability payments to class members); Nehmer v. United 
States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 
12, 2000) (class action order); and Nehmer et. al. v. 
Veterans' Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer III").  As a 
whole, this line of cases creates a limited exception to the 
statutory provisions governing the assignment of effective 
dates.  See also 68 Fed. Reg. 164 (Aug. 25, 2003) (codified 
at 38 C.F.R. § 3.816).  In the instant case, the Board finds 
that the effective date rules as set forth in Nehmer I, II, 
and III provide the basis for the assignment of an earlier 
effective date.

The Board notes that, according to 38 C.F.R. § 3.816, the 
veteran is a Nehmer class member because he is a Vietnam 
veteran with a covered herbicide disease.  A  service 
connection claim was received on August 23, 1996.  Diabetes 
mellitus was added as a presumptive disease effective on May 
8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368, 1378 (Fed. Cir. 2002).

Here, the veteran filed a claim for disability benefits which 
was received on August 23, 1996.  On August 28, 1996, the RO 
issued a letter to the veteran requesting he identify the 
injuries or disabilities for which he was claiming benefits.  
He responded by submitting a physician statement which, in 
part, showed he was diagnosed with diabetes.  Thereafter the 
RO issued another letter which informed him that the 
physician's statement was material to a pension claim and 
that he had to submit additional evidence or his service 
connection claim would have to be denied.  The veteran 
responded in October 1996 by indicating that he would like to 
pursue a pension claim instead of service-connected 
compensation.  While it clear that the veteran did not pursue 
a claim for service connection benefits, he did file a claim 
that may be reasonably viewed in light of the additional 
medical evidence submitted to include a claim for diabetes 
mellitus.  

As previously noted, May 8, 2001, is the date type II 
diabetes mellitus was added as a presumptive disease.  For a 
claim pending between May 3, 1989, and the effective date of 
the regulation establishing a presumption of service 
connection for a covered disease, the effective date is the 
later of the date the claim was received or the date the 
disability arose.  38 C.F.R. § 3.816(c)(2) (2006).  While the 
veteran was diagnosed with diabetes mellitus in December 
1993, his claim was received in August 1996.  As the date his 
claim was received was later than the date the disability 
arose, the date of claim is the appropriate effective date 
for the grant of service connection in the instant case.  
Therefore, an effective date of August 23, 1996, is granted.
 

ORDER

Service connection for residuals of an injury to the forehead 
is denied.

An effective date of August 23, 1996, for the grant of 
service connection for type II diabetes mellitus is granted, 
subject to the regulations governing payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


